675 N.W.2d 38 (2004)
469 Mich. 1010
FREEDOM VILLAGE OF HOLLAND, Petitioner-Appellant/Cross-Appellee,
v.
CITY OF HOLLAND, Respondent-Appellee/Cross-Appellant.
Docket No. 124257, COA No. 230853.
Supreme Court of Michigan.
February 27, 2004.
On order of the Court, the application for leave to appeal the June 24, 2003 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded *39 that the questions presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would grant leave to appeal in this case to interpret MCL 205.737(4), which provides in part:
A sum determined by the tribunal to have been unlawfully paid or underpaid shall bear interest from the date of payment to the date of judgment and the judgment shall bear interest to the date of its payment. However, a sum determined by the tribunal to have been underpaid shall not bear interest from any time period prior to 28 days after the tribunal's decision.
In finding that interest only begins to accrue under this statute after the date of the tribunal's decision, both the tribunal and the appellate court apparently relied on the second sentence to conclude that, when taxes are "underpaid," no interest accrues until twenty-eight days after the tribunal's decision. However, such an understanding seems arguably to nullify the first sentence in which it is plainly stated that "underpaid" taxes begin to accrue interest from the "date of payment."
In attempting to reconcile these two sentences, it is hard to understand why the Legislature would wish to disincentivize the timely payment of taxes by allowing the non-taxpaying property owner the opportunity to earn interest on the amount of the taxes in dispute until after the tribunal renders an adverse decision, while denying the taxpaying property owner this same opportunity. Could such a perverse disincentive truly have been within the contemplation of the Legislature in enacting MCL 205.737(4)?